DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on February 22, 2011 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Status
In the February 22, 2021 submission, claims 1-20 were presented for consideration.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goel et al., US Patent No. 10,386,089 (patented August 20, 2019, hereinafter GOEL89), in view of Goel, US Patent Application Publication No. 2017/0356668 (patented December 14, 2017, hereinafter GOEL68)

As per claim 1, GOEL89 teaches a method of preventing evaporator coil freeze in a heating, ventilation and air conditioning (HVAC) system (see col. 13, lines 20-25: adjusting the fan-speed to prevent freezing of the coils), the method comprising, by a controller in the HVAC system:
determining a reference saturated suction temperate (SST) via a sensor disposed in relation to an evaporator coil in the HVAC system, wherein the HVAC system is operating in re-heat dehumidification mode (see fig. 2A-2C; and col. 8, lines 13-40 and col. 10, lines 1-30: a temperature sensor is coupled to the evaporator coil to measure setpoint values, in an effort to further determined conditioned space parameters and establish mode setting for the removal of moisture from the air);
determining whether the reference SST is below a minimum SST threshold (see col. 11, lines 37-45: controller measures relative humidity and determines threshold limits);and 
modulating a variable-speed compressor in the HVAC system in correspondence to the decreased compressor speed (see col. 11, lines 37-62: the speed of the variable speed compressor is controlled in response to measured environmental conditions/changes).
While GOEL89 focuses on making a determination that a minimum threshold level is exceeded (e.g., below minimum values), wherein the controller reduces the speed of the variable-speed compressor (see col. 11, lines 37-44).  However, the art fails to explicitly teach of determining a decreased compressor speed responsive to a determination that the reference SST is below the minimum SST threshold.  
	Like GOEL89, GOEL68 is directed to preventing evaporator coil freeze in an HVAC system.  However, the art further teaches of a method for determining the actual speed of a variable-speed compressor wherein the speed is responsive to minimum threshold levels (see par. 14, and 32-33).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of GOEL68's system and method of determining the actual compressor speed relative to the minimum SST threshold, with GOEL89's system and method of reducing the speed of the compressor in determining minimum SST levels, to minimize the latency relative to lower sensible to total heat ratios and extended timing associated with lags in converting between the heating/cooling modes.	
	
	As per claim 2, the combination of GOEL89 and GOEL68 teaches all of the limitations noted in the base claim(s) as outlined above, wherein GOEL68 further teaches of the method of claim 1, wherein the decreased compressor speed varies linearly with the reference SST between a first value and a second value (see fig. 3, element 316; and par. 32 and 36: the decrease in compressor speed, is associated with the discharge of air temperature between the first setpoint and second setpoint in a linear fashion).

As per claim 3, the combination of GOEL89 and GOEL68 teaches all of the limitations noted in the base claim(s) as outlined above, wherein GOEL68 further teaches of the method of claim 2, wherein the first value comprises a minimum value and the second value comprises a pre-established value based on re-heat compressor demand (see par. 5: as a result of reheat compressor demand, when the controller determines a minimum setpoint below the threshold, the speed of the compressor or fan is modulated to lower the discharge of air temperature consistent with a predetermined second setpoint).

As per claim 4, the combination of GOEL89 and GOEL68 teaches all of the limitations noted in the base claim(s) as outlined above, wherein GOEL68 further teaches of the method of claim 1, wherein the decreased compressor speed varies non-linearly with the reference SST between a first value and a second value (see par. 32-33: when the cooling demand is tied to the speed of the variable-speed compressor/fan, the speed of the fan/compressor will be adjusted accordingly, not linear between the setpoints).

As per claim 5, the combination of GOEL89 and GOEL68 teaches all of the limitations noted in the base claim(s) as outlined above, wherein GOEL68 further teaches of the method of claim 1, wherein the determining the reference SST comprises:
determining a plurality of SSTs via a plurality of sensors disposed in relation to the
evaporator coil (see par. 4: the variety of sensors are coupled to the evaporator coil for measuring/metering operational parameters (e.g., speed, temperature, etc.); and
determining a minimum SST of the plurality of SSTs, wherein the minimum SST is the
reference SST (see par. 4 and 6: if the measured temperature fall below the minimum threshold, the system treats the minimum as a reference from which to act on, and the controller is subsequently configured to modulate according to predetermined modes).

As per claim 7, the combination of GOEL89 and GOEL68 teaches all of the limitations noted in the base claim(s) as outlined above, wherein GOEL68 further teaches of the method of claim 1, comprising: determining a second reference SST via the sensor (see par. 32: the second sensor determines the temperature in the enclosed space); determining a modified compressor speed and modulating the variable-speed compressor in correspondence to the modified compressor speed (see par. 32: based on the determined temperature, the controller determines set speed and modulates the speed of the variable-speed compressor to establish air temperature at a first set point).

As per claim 8, the combination of GOEL89 and GOEL68 teaches all of the limitations noted in the base claim(s) as outlined above, wherein GOEL68 further teaches of the method of claim 1, comprising: 
determining a second reference SST via the sensor (see par. 32: the system measures the temperature (via a temperature measuring sensor) in a given space to determine a second [reference] SST value); 
determining whether the second reference SST is below the minimum SST threshold (see par. 32: determining if the temperature of the space is at or below a minimum threshold); and 
responsive to a determination that the second reference SST is not below the minimum SST threshold, modulating the variable-speed compressor in correspondence to a standard demand-based value for the re-heat dehumidification made (see par. 15 and 32: based on the common “dehumidification mode” of removing moisture via HVAC operations, the system modulates the variable speed compressor and circulation fan, cooling and dehumidifying the conditioned air). 

As per claim 9, the combination of GOEL89 and GOEL68 teaches all of the limitations noted in the base claim(s) as outlined above, wherein GOEL68 further teaches of the method of claim 1, comprising: 
determining whether the HVAC system is in re-heat dehumidification mode (e.g., cooling) (see par. 36: the HVAC controller determines if the temperature is at or below a minimum threshold, whereby determining re-heat dehumidification status); and 
wherein the determining whether the reference SST is below the minimum SST threshold is performed responsive to a determination that the HVAC system is in re-heat dehumidification made (see par. 36: in response to the determined mode, the controller modulates the speed of the compressor and fan to establish a lower setpoint).

As per claim 10, the combination of GOEL89 and GOEL68 teaches all of the limitations noted in the base claim(s) as outlined above, wherein GOEL68 further teaches of the method of claim 1, comprising: determining whether the HVAC system is in re-heat dehumidification mode (see par. 36: the HVAC controller determines if the temperature is at or below a minimum threshold, whereby determining re-heat dehumidification status); and wherein the determining the reference SST is performed responsive to a determination that the HVAC system is in re-heat dehumidification mode (see par. 36: in response to the determined mode, the controller modulates the speed of the compressor and fan to establish a lower setpoint). 

As per claim 11, GOEL89 teaches of a heating, ventilation, and air conditioning (HVAC) system comprising:
an evaporator coil (see fig. 3; and col. 2, lines 9-11: HVAC system includes an evaporator coil);
a re-heat coil (see col. 8, lines 1-3: system uses a re-heat coil):
a condenser coil (see col. 2, lines 10-15: system relies on a condenser coil):
a sensor disposed in relation to the evaporator coils (see col. 2, lines 7-15: system uses a metering device (temperature sensor) coupled to the evaporator coil);
a compressor fluidly coupled to the condenser coil, the evaporator coil and the re-heat coil (see col. 2, lines 10-20 and col. 8, lines 1-12: variable speed compressor coupled to the condenser, evaporator and re-heat coils); and
a controller operatively coupled to the compressor (see col. 2, lines 10-20: controller coupled to a variable-speed compressor), wherein the controller is operable to perform a method comprising:
determining a reference saturated suction temperate (SST) via the sensor, wherein the HVAC system is operating in re-heat dehumidification mode (see fig. 2A-2C; and col. 8, lines 13-40 and col. 10, lines 1-30: a temperature sensor is coupled to the evaporator coil to measure setpoint values, in an effort to further determined conditioned space parameters and establish mode setting for the removal of moisture from the air);
determining whether the reference SS'T is below a minimum SST threshold (see (see col. 11, lines 37-45: controller measures relative humidity and determines threshold limits)); and
modulating a variable-speed compressor in the HVAC system in correspondence to the decreased compressor speed (see col. 11, lines 37-62: the speed of the variable speed compressor is controlled in response to measured environmental conditions/changes).
GOEL89 teaches of making a determination that a minimum threshold level is exceeded (e.g., below minimum values), wherein the controller reduces the speed of the variable-speed compressor (see col. 11, lines 37-44).  However, the art fails to explicitly teach of determining a decreased compressor speed responsive to a determination that the reference SST is below the minimum SST threshold.  
	GOEL68 focuses on preventing evaporator coil freeze in an HVAC system, wherein the  method teaches of determining the actual speed of a variable-speed compressor, responsive to minimum threshold levels are breached (see par. 14, and 32-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of GOEL68's system and method of determining the actual compressor speed relative to the minimum SST threshold, with GOEL89's system and method of reducing the speed of the compressor in determining minimum SST levels, to minimize the latency relative to lower sensible to total heat ratios and extended timing associated with lags in converting between the heating/cooling modes.

As per claim 12, the combination of GOEL89 and GOEL68 teaches all of the limitations noted in the base claim(s) as outlined above, wherein GOEL68 further teaches of the HVAC system of claim 11, wherein the decreased compressor speed varies linearly with the reference SST between a first value and a second value (see fig. 3, element 316; and par. 32 and 36: the decrease in compressor speed, is associated with the discharge of air temperature between the first setpoint and second setpoint in a linear fashion).

As per claim 13, the combination of GOEL89 and GOEL68 teaches all of the limitations noted in the base claim(s) as outlined above, wherein GOEL68 further teaches of the HVAC system of claim 12, wherein the first value comprises a minimum value and the second value comprises a pre-established value based on re-heat compressor demand (see par. 5: when the controller determines a minimum setpoint below the threshold, the speed of the compressor or fan is modulated to lower the discharge of air temperature consistent with a predetermined second setpoint, based on compressor demand).

As per claim 14, the combination of GOEL89 and GOEL68 teaches all of the limitations noted in the base claim(s) as outlined above, wherein GOEL68 further teaches of the HVAC system of claim 12, wherein the decreased compressor speed varies non-linearly with the reference SST between a first value and a second value (see par. 32-33: a decrease in compressor speed varies between setpoints when the cooling demand is tied to the speed of the variable-speed compressor/fan, wherein the speed of the fan/compressor will be further adjusted accordingly).

As per claim 15, the combination of GOEL89 and GOEL68 teaches all of the limitations noted in the base claim(s) as outlined above, wherein GOEL68 further teaches of the HVAC system of claim 11, comprising:
a plurality of sensors disposed in relation to the evaporator coil (see par. 4: the variety of sensors are coupled to the evaporator coil for measuring/metering operational parameters (e.g., speed, temperature, etc.); and
wherein the determining the reference SST comprises:
determining a plurality of SSTs via a plurality of sensors disposed in relation to the evaporator coil (see par. 4: in considering operational limits, the system is configured to respond to [at least] the determined minimum and maximum threshold values according to [at least] temperature and speed determinants); and
determining a minimum SST of the plurality of SSTs, wherein the minimum SST is the reference SST (see par. 4 and 6: if the measured temperature fall below the minimum threshold, the system treats the minimum as a reference from which to act on, and the controller is subsequently configured to modulate according to predetermined modes).

As per claim 17, the combination of GOEL89 and GOEL68 teaches all of the limitations noted in the base claim(s) as outlined above, wherein GOEL68 further teaches of the HVAC system of claim 11, the method comprising:
determining a second reference SST via the sensor and a modified compressor speed (see par. 32: the second sensor determines the temperature in the enclosed space); and
modulating the variable-speed compressor in correspondence to the modified compressor speed (see par. 32: based on the determined temperature, the controller determines set speed and modulates the speed of the variable-speed compressor to establish air temperature at a first set point).

As per claim 18, the combination of GOEL89 and GOEL68 teaches all of the limitations noted in the base claim(s) as outlined above, wherein GOEL68 further teaches of the HVAC system of claim 11, the method comprising:
determining a second reference SST via the sensor (see par. 32: the system measures the temperature (via a temperature measuring sensor) in a given space to determine a second [reference] SST value);
determining whether the second reference SST is below the minimum SST threshold (see par. 32: determining if the temperature of the space is at or below a minimum threshold); and
responsive to a determination that the second reference SST is not below the minimum SST threshold, modulating the variable-speed compressor in correspondence to a standard demand-based value for the re-heat dehumidification mode (see par. 15 and 32: the system modulates the variable speed compressor and circulation fan, cooling and removing moisture from the conditioned air, respective of the common “dehumidification mode”)

As per claim 19, the combination of GOEL89 and GOEL68 teaches all of the limitations noted in the base claim(s) as outlined above, wherein GOEL68 further teaches of the HVAC system of claim 11, the method comprising:
determining whether the HVAC system is in re-heat dehumidification mode (see par. 36: the HVAC controller determines if the temperature is at or below a minimum threshold, whereby determining re-heat dehumidification status); and
wherein the determining whether the reference SST is below the minimum SST threshold is performed responsive to a determination that the HVAC system is in re-heat dehumidification mode (see par. 36: in response to the determined mode, the controller modulates the speed of the compressor and fan to establish a lower setpoint).

As per claim 20, GOEL89 teaches of a computer-program product comprising a non-transitory computer-usable medium having computer-readable program code embodied therein (see col. 5, lines 60-67, col. 16, lines 1-14: software housing executable code for execution on a computer system), the computer-readable program code adapted to be executed to implement a method of preventing evaporator coil freeze in a heating, ventilation and air conditioning (HVAC) system (see col. 13, lines 20-25: adjusting the fan-speed to prevent freezing of the coils): 
determining a reference saturated suction temperate (SST) via a sensor disposed in relation to an evaporator coil in the HVAC system, wherein the HVAC system is operating in re-heat dehumidification mode (see fig. 2A-2C; and col. 8, lines 13-40 and col. 10, lines 1-30: a temperature sensor is coupled to the evaporator coil to measure setpoint values, in an effort to further determined conditioned space parameters and establish mode setting for the removal of moisture from the air); 
determining whether the reference SST is below a minimum SST threshold (see col. 11, lines 37-45: controller measures relative humidity and determines threshold limits); and 
modulating a variable-speed compressor in the HVAC system in correspondence to the decreased compressor speed (see col. 11, lines 37-62: the speed of the variable speed compressor is controlled in response to measured environmental conditions/changes).
GOEL89 focuses on a computer implemented application which makes a determination that a minimum threshold level is exceeded (e.g., below minimum values), wherein the controller reduces the speed of the variable-speed compressor (see col. 11, lines 37-44).  However, the art fails to explicitly teach of determining a decreased compressor speed responsive to a determination that the reference SST is below the minimum SST threshold.  
	The cited GOEL68 reference is directed to preventing evaporator coil freeze in an HVAC system, wherein the art further teaches of a method for determining the actual speed of a variable-speed compressor, responsive to minimum threshold levels (see par. 14, and 32-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of GOEL68's computer implemented method of determining the actual compressor speed relative to the minimum SST threshold, with GOEL89's computer implemented method of reducing the speed of the compressor in determining minimum SST levels, to minimize processing latency relative to lower sensible to total heat ratios and extended timing associated with lags in converting between the heating/cooling modes.

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
While the cited art addresses many of the limitations presented in the instant application, the references either singularly or in combination, fail to explicitly teach or suggest of a system and method for determining a plurality of SSTs via a plurality of sensors disposed in relation to the evaporator coil, wherein the system determines a minimum SST of the plurality of SSTs, and the minimum SST is set as the reference SST, respective of the [at least one] sensor in relation to each of the evaporator circuits.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dudley, US Patent No. 5,062,276 and Rajan et al., US Patent Application Publication No. 2017/0227246, focus on systems which modulate compressor speeds as a means for controlling humidity within the system, wherein the balance of references cited in the attached PTO Form-892 focus on systems and methods associated with the controlling compressor, valve, air flow and/or a combination of HVAC elements to manage humidity levels and minimizing coil freeze.

Conclusion
The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/Kelvin Booker/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119                                                                                                                                                                                                        


-